DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Ketjenblack,” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 29 ad 30 are objected to because of the following informalities:  The trademarked term “Ketjenblack” is recited in the claim.  Delete the trademarked term “Ketjenblack,”  from the claim.  For claim 30, consider amending to use the transitional phrase “consisting of” before the Markush group of binders.
Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 16-20 and 26-30, drawn to an apparatus, classified in B03C 3/12.
II. Claims 31-34, drawn to apparatus, classified in B03C 3/47.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (Group I) does not require “a metal plate including mechanical perforations” of the subcombination (Group II).  The subcombination has separate utility such as an electrostatic filter.
Accordingly, newly submitted claims 31-34 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: submission of new claim is a shift in invention from “an electrostatic charging air cleaning device” not comprising a metal plate including mechanical perforations and are materially distinct. Furthermore, a search for one apparatus would not necessarily yield results relevant to the other apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-34 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 16 recites "the collection electrode having a surface area of 1,100 and 1,200 m2/g for N2 sorption [emphasis added]" in lines 11-12.  The claim is ambiguous because multiple values, i.e., 1100 and 1,200 m2/g, are recited for the limitation "a surface area" that is singular.  For examination on the merits, the following is interpreted:  "the collection electrode having a surface area of 1,100 [[and]] to 1,200 m2/g for N2 sorption."  See pars [0019] and [0021] for support of this interpretation.
Claim 29 contains the trademark/trade name Ketjenblack.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carbon black and, accordingly, the identification/description is 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulmala (US 7,160,363) taken with Kim (US 9,101,941). 
For claims 16 and 19, as interpreted, Kulmala discloses an electrostatic charging air cleaning device comprising: 
a pre-charger configured to generate a corona discharge to electrostatically charge particulate matter (PM) in an air stream (Fig. 3; col. 4, ll. 4-12); 
a separator downstream the pre-charger configured to convey the electrostatically charged PM, the separator formed of an insulative material (Fig. 3; col. 4, ll. 19-30); and 
a collection electrode configured to receive the conveyed electrostatically charged PM and to adsorb the PM (Fig. 3; col. 4, ll. 4-12).
Regarding the separator, the thickness of the separation layer influences the conductivity and ranges vary as disclosed in Kaukopaasi (pars [0034], [0056], [0059]); therefore, the thickness of the separator is considered a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP § 2144.05.
Regarding the collection electrode including a substrate material and a coating layer coated onto the substrate material and including a carbon black material and a polymeric binder, in Fig. 3, Kulmala teaches activated carbon filter 13, positive electrode of the activated carbon filter 14, and earthed electrode of the activated carbon filter 15 in the collecting unit of the instant apparatus (col. 4, ll. 1-10) but does not describe the collecting electrode having a substrate material and a coating layer on the substrate material as a carbon black material and polymeric binder.  Kim does teach these porous components (col. 3, ll. 1-4; col. 5, ll. 1-40; col. 6, ll. 6-7; col. 8, ll. 57-63).  It would have been obvious for one having ordinary skill in the art at the effective filing date of the 2/g for N2 sorption as claimed to make the distribution of current uniformed since Kim discloses this advantage in further view of the teaching of Kaukopaasi; whereas, the specific surface area is considered a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP § 2144.05.
For claim 17, the teaching of the prior art is set forth above, and Kim further discloses the carbon black material includes an electro-conductive carbon black material (col. 3, ll. 1-4; col. 5, ll. 1-40; col. 6, ll. 6-7).
For claim 18, the teaching of the prior art is relied upon as set forth above, particularly for optimization of the surface area (see claim 16 above).  Kim discloses a surface area of the carbon black material (i.e., activated carbon is an amorphous carbon) view of the teaching of Kaukopaasi for optimization of the surface area (see Kim at col. 4, ll. 13-16; col. 8, ll. 57-63) in a range of 1100 to 1,200 m2/g for N2 sorption. 
For claim 19, the teaching of the prior art is set forth above, and Kim further discloses the polymeric binder includes polyvinylidene fluoride (PvDF), see col. 6, ll. 6-7. 
For claim 20, the teaching of the prior art is set forth above, and Kulmala further discloses a voltage bias of the collection electrode is opposite the wire-plate pre-charger (Fig. 3; col. 4, ll. 4-12; 49-60).
 For claim  26, the teaching of the prior art is relied upon as set forth above and further discloses the collection electrode includes micro structured perforations.  Micro 
For claim 27, the teaching of the prior art is relied upon as set forth above and discloses the micro structured perforations.  The prior art is silent for a specific size for the micro structured perforations.  However, Kim teaches that activated carbon is porous and has a very high specific surface area (col. 4, ll. 13-16), and surface area, or pore size, is related to adsorption efficacy and is considered a result effective variable, and discovering an optimum value of a result effective variable involves only routine skill in the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP § 2144.05.      As such, it would have been obvious for one having ordinary skill in the art at the effective filing date to provide a nominal radius of 100 to 500 µm for the micro structured perforations.  
For claim 30, the teaching of the prior art is relied upon as set forth above, and Kim teaches polymeric binders (col. 6, ll. 1-15) which is used to make a slurry to apply the carbon material onto the collection electrode.  Kim does not specifically teach the known binders in Markush group recited in the claim.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to use a known binder as an alternative substitution for another know binder because Kim teaches alternative binders are used to make a slurry and selection is based on system parameters.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kulmala (US 7,160,363) taken with Kim (US 9,101,941) in further view of Kaukopaasi (US 2019/0126176). 
For claim 28, the teaching of the prior art is relied upon as set forth above.  Kulmala teaches the insulative material is made of fiber material but is silent for a specific type of fiber material.  However, Kaukopaasi is analogous art and does teach these materials (pars [0032] and [0057]).  One of ordinary skill in the art would find it obvious to substitute the insulative material of Kaukopaasi with polypropylene, polytetrafluoroethylene, ceramic wool, or a combination thereof since the selection of such material would have been available as an art recognized equivalent available for substitution.
Response to Arguments
Applicant’s arguments, see page 10, filed January 24, 2022, with respect to the rejection of claims 16-20 under 35 U.S.C. § 103 have been fully considered but are not persuasive.  The amendments to claim 16 upon further consideration, necessitated new grounds of rejection, and is set forth above in this Office action.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 15, 2022